In re Application of							          :      DECISION ON
Ali Murat Saygili	 			 			          :          PETITION

Serial No.16/069,650							          :

Filed: July 12, 2018
For: CARTRIDGE ASSEMBLY HAVING AN ACTUATION
        PORTION
 
This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on July 23, 2021.

Applicant petitions to compel the Examiner to consider the documents listed at lines AO and AP in the Information Disclosure Statement (IDS) filed on December 30, 2020, and the documents listed at lines AO-AS in the IDS filed on January 12, 2021.

The Examiner crossed-through the documents listed at lines AO and AP. Applicant provided a copy of the Combined Russian Federation Office Action and Search Report, along with an English translation thereof, both as noted at line AW. 

Applicant indicated at line AW that the Combined Russian Federation Office Action
and Search Report cited the documents listed at lines AO and AP.  Applicant
submits that the English translation serves as an indicator of the relevance of the
references listed at lines AO and AP. The IDS complies with 37 C.F.R. § 1.98(a)(2). 
AW cites documents AO and AP on pages 8-9 and indicates the relevancy of the documents

The Examiner crossed-through documents AO - AS cited in the IDS filed on January 12, 2021.In the filed IDS, Applicant provided a copy of the Combined Chinese Office
Action and Search Report, along with an English translation thereof, both as noted at line AW. Applicant indicated at line AW that the Combined Chinese Office Action and Search Report cited the documents listed at lines AA and AO-AT. The English translation serves as an indicator of the relevance of the references listed at lines AO-AS. The IDS complies with 37 C.F.R. § 1.98(a)(2).

It is not clear from the record why the Examiner did not consider the references. 

DECISION

GRANTED.

The Examiner is directed to consider and make of record the references cited in the December 30, 2020 and January 12, 2021 Information Disclosure Statements


/Timothy H. Meeks/
_______________________

Timothy H Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314